                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF LOUISIANA

ING BANK N.V.,                                *

       Plaintiff,                             *
v.
                                              *         Civil Action No.
M/V CHARANA NAREE,                                      2:16-cv-01003
IMO No. 9296303, her engines, tackle,       *
 equipment, furniture, appurtenances, etc.,             JUDGE CAIN
  in rem                                    *
                                                        MAGISTRATE JUDGE KAY
       Defendant in rem,                      *

       *       *      *         *    *        *

MACOIL INTERNATIONAL S.A.,                    *

       Intervening Plaintiff,                 *         IN ADMIRALTY
v.
                                              *
M/V CHARANA NAREE,
IMO No. 9296303, her engines, tackle,         *
 equipment, furniture, appurtenances, etc.,
  in rem                                      *

       Defendant in rem,                      *

and                                           *

ING BANK N.V.                                 *

       Cross-Defendant in personam.           *

       *       *      *         *    *        *         *      *      *    *   *     *

            MACOIL STATEMENT OF UNCONTESTED MATERIAL FACTS
                SUPPORTING MACOIL’S SUMMARY JUDGMENT
                                MOTION

       1.      No one has ever paid Macoil for the USD 200,488.71 of bunkers Macoil provided

the M/V CHARANA NAREE (“Vessel”)(Macoil Verified Intervening Complaint, ECF 8_2).

                                                  -1-
        2.      Macoil retained title to the bunkers. (Macoil sales terms, Exhibit B to Macoil’s

Summary Judgment Memorandum, filed herewith).

        3.      Egyptian law, through which Macoil has the right to arrest the Vessel, controls

 Macoil’s provision of the bunkers to the Vessel. (Macoil sales terms, Exhibit B to Macoil’s

 Summary Judgment Memorandum, filed herewith).

        4.      Macoil invoiced the value of its bunkers, $200,488.71 - to the Master and Owners

of the Vessel, and OW (Macoil Invoice, Exhibit A to Macoil’s Summary Judgment

Memorandum, filed herewith).hereto). Macoil=s invoice confirms Macoil=s insistence that:

                The sale and delivery of the petroleum products described above is subject to the
                Terms & Conditions contained on the reverse side of this invoice.

                The acceptance of the petroleum products by Vessel named above shall be deemed
                to constitute acceptance and approval of said Terms & Conditions

        5.      Macoil provided its bunkers to the Vessel pursuant to Macoil=s sales terms and

conditions (Exhibit B to Macoil’s Summary Judgment Memorandum, filed herewith).hereto)

stating in pertinent part:

                PAYMENT

                Unless otherwise agreed, payment for each delivery shall be made without discount
                in United States Dollars to Seller at its above address at the latest within thirty (30)
                days from the date of each delivery or within seven (7) days of the date of Seller's
                invoice showing the quantity delivered and the amount due including charges. Each
                delivery shall be deemed to constitute a separate contract. Sales are on the credit of
                receiving vessels as well as on the Buyer's promise to pay, and amounts due shall be
                liens against such vessels.

                *   *    *

                The delivery of marine fuel oil hereunder to any vessel shall create a valid maritime
                lien in favor of Seller or its Supplier. "The Romalpa clause to apply". (Until full
                payment of full amount is effected, it is agreed that the Buyer is in possession of the
                bunkers solely as bailee for the Seller) This agreement, its performance and

                                                  -2-
               enforcement (inclusive of maritime liens arising hereunder) shall be governed
               and determined by the maritime law of Egypt.

(Emphasis added).

       6.      The OW sales terms (clause AL.4", exhibited to ING’s complaint) that ING insists

control, incorporate Macoil=s sales terms:

               These Terms and Conditions are subject to variation in circumstances where the
               physical supply of the Bunkers is being undertaken by a third party [herein
               Macoil] which insists that the Buyer [which OW=s terms also defines as the
               Vessel=s Owners/Charterers] is also bound by its own terms and conditions. In such
               circumstances, these Terms and Conditions shall be varied accordingly, and
               the Buyer shall be deemed to have read and accepted the terms and conditions
               imposed by the said third party.

       7.      OW=s terms – also exhibited to the ING Complaint, provide as follows:

               H. TITLE
               H.1 Title in and to the Bunkers delivered and/or property rights in and to such
               Bunkers shall remain vested in the Seller until full payment has been received by
               the Seller of all amounts due in connection with the respective delivery. The
               provisions in this section are without prejudice to such other rights as the Seller
               may have under the laws of the governing jurisdiction against the Buyer or the
               Vessel in the event of nonpayment.

               H.2 Until full payment of the full amount due to the Seller has been made and
               subject to Article G.14 hereof, the Buyer agreed that it is in possession of the
               Bunkers solely as Bailee for the Seller, and shall not be entitled to use the Bunkers
               other than for the propulsion of the Vessel, nor mix, blend, sell, encumber, pledge,
               alienate, or surrender the Bunkers to any third party or other Vessel.



/




/



                                                -3-
       8.     OW=s sales confirmation, exhibited to the ING complaint, expressly identifies

Macoil as ASupplier@ with the bunkers provided to the Aaccount of@ AMASTER AND/OR

OWNER AND/OR CHARTERERS AND/OR MV CHARANA NAREE@ and charterer

Copenship (now, out of business).

Dated: January 28, 2020.

                                                            Respectfully Submitted,

                                                            /s/ J. Stephen Simms
                                                            J. Stephen Simms
                                                            Simms Showers LLP
                                                            201 International Circle
                                                            Baltimore, Maryland 21030
                                                            410-783-5795
                                                            jssimms@simmsshowers.com

                                                            Macoil Counsel


                                CERTIFICATE OF SERVICE

       I hereby certify that on January 28, 2020 caused the foregoing to be filed on this Court=s

CM/ECF system for service on all record counsel.


                                                     /s/ J. Stephen Simms




                                               -4-
